Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 1 of 10 PageID #: 411




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF RHODE ISLAND

 JOSEPH GRILLO, pro se                     :
                                           :
                 Plaintiff,                :
                                           :
         v.                                :       C.A. No. 2020-CV-0417-JJM-PAS
                                           :       (R.I. Superior Court C.A. PC-2020-5326)
 ERIC LYNN ANDRIST,                        :
                                           :
                 Defendant                 :

           DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF MOTION
      TO STAY DISCOVERY, DISMISS AND FOR DAMAGES AND ATTORNEY’S FEES

         Defendant Eric Lynn Andrist submits this Reply Memorandum in response to Plaintiff’s

 Memorandum in Opposition (“Plaintiff’s Memo”, CM/ECF 11-1) and in further support of his

 Motion (CM/ECF 5) to stay discovery, dismiss the Complaint and award damages and attorney’s

 fees. As argued in further detail below, Plaintiff’s opposition essentially concedes most of the

 elements of liability under Rhode Island’s anti-SLAPP statute (R.I.G.L. §9-33-2) other than

 “matter of public concern,” and fails to persuade on that single remaining element. The

 remaining (extensive) argument in Plaintiff’s papers is largely beside the point, except to

 demonstrate even further why this case provides a textbook example of a strategic lawsuit against

 public participation that attempts to suppress free speech on a matter of public concern.



 I.      Areas of agreement

         Plaintiff’s extensive presentation (19 page memorandum, two affidavits of length 12 and

 19 pages, respectively and 18 exhibits) is more notable for its areas of agreement (or non-

 disagreement) with Defendant’s Motion than for the points on which it disputes the Motion.

 More specifically, Plaintiff’s papers either admit or do not dispute the following:
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 2 of 10 PageID #: 412




       A.    The Amended Complaint seeks relief due to harm that Plaintiff alleges Defendant

             caused by listing Plaintiff on the Bad Doctors Database and Patient Safety League

             website. See CM/ECF 1-1 ¶¶18, 65 (first), 63 (second), 89, 106.

       B.    The website posts in question consisted of the following:

             (1)     Media reports (both in print and video) of an incident in which Plaintiff

                     smashed his vehicle into a liquor store window, attempted to reach in to

                     remove a beer, and then drove away. See CM/ECF 5-2 (Andrist Affidavit)

                     and CM/ECF 5-4, 5-7, 5-10 (screen shots of website).

             (2)     Links to official published Board of Medical Licensure decisions. See

                     CM/ECF 5-4 (links to 2011, 2014 decisions), CM/ECF 5-7, 5-10 (links to

                     Board of Medical Licensure decisions from 2011 and 2014, plus two from

                     2015).

             (3)     The 2011 decision (CM/ECF 5-5) was a summary suspension. It refers

                     specifically to Plaintiff’s 2011 arrest by Seekonk police on charges of

                     operating under influence of alcohol, leaving the scene of an accident,

                     breaking and entering and destruction of property. On that basis, the

                     Board considered it an immediate danger to the public for him to continue

                     practicing medicine.

             (4)     In the 2014 decision (CM/ECF 5-6), Plaintiff admitted that he pled guilty

                     to a charge of driving under the influence and agreed to pay restitution.

                     He admitted to violating RI General laws §5-37-5.1(5), i.e. that he engaged

                     in unprofessional conduct that rendered him unfit to practice medicine in

                     Rhode Island due to his dependence on controlled substances, as

                                                 2
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 3 of 10 PageID #: 413




                     manifested in, among other things, in his pleading guilty to charges of

                     driving under the influence when he crashed his vehicle into the Seekonk

                     liquor store.

             (5)     In the March 11, 2015 decision (CM/ECF 5-8), Plaintiff agreed that he

                     engaged in further unprofessional conduct (“Incompetent, negligent, or

                     willful misconduct in the practice of medicine”) and accepted a reprimand.

             (6)     In the October 13, 2015 decision (CM/ECF 5-9), Plaintiff voluntarily

                     surrendered his license to practice medicine due to his failure to comply

                     with his contract with the Physician Health Committee.

       C.    In his First Affidavit submitted in this action (CM/ECF 10-2), pp. 1-3, Plaintiff

             reaffirms the accuracy of most of these materials. Plaintiff’s principal grievance

             is that others will not consider him for a position because the website contains

             accurate descriptions of actions he took in the past (Id., pp. 3-4). In Plaintiff’s

             Memo (CM/ECF 11-1, p.16), Plaintiff states a second grievance, namely that the

             accurate information concerning his disciplinary record is part of a database

             containing information concerning disciplinary record of other physicians.

       D.    Therefore, the Amended Complaint is targeted primarily at the suppression of a

             website that consists of a series of authentic, official Board of Medical Licensure

             decisions in which Plaintiff admits to unprofessional conduct, and to accurate

             media reports of an incident that was the basis of some of the Board’s decisions to

             which Plaintiff pled guilty after being arrested.

       E.    In other words, Plaintiff is suing Defendant for posting on a website a series of

             public documents and media reports whose content Plaintiff agrees is accurate.

                                                   3
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 4 of 10 PageID #: 414




 II.     Disputes directly related to Defendant’s anti-SLAPP Motion

         Plaintiff’s principal legal argument in support of his objection is to challenge whether the

 posted materials on the website comprise a matter of “public concern” as provided in R.I.G.L.

 §§9-33-2(a), 9-33-2(e). Defendant’s communication with the Rhode Island Board of Medical

 Licensure (CM/ECF 5-13) fits within §9-33-2(e)’s category of “an issue under consideration or

 review by a legislative, executive, or judicial body, or any other governmental proceeding”

 (namely the Board of Medical Licensure’s review of Plaintiff’s petition for reinstatement);

 therefore, the inquiry is limited to the (admittedly accurate) postings on the website.

         With regard to the website’s links to decisions of the Board of Medical Licensure, the

 Board’s existence as a official governmental agency established by appropriate legislation ipso

 facto makes its decisions a matter of public concern. With that said, Rhode Island’s Supreme

 Court, in State v. Mylod, 20 R.I. 632, 40 A. 753, 758 (1898) described the important public

 interest advanced by the State’s medical licensing law as follows:

         The object of the statute in question is to secure the safety and protect the health of the
         public. It is based upon the assumption that to allow incompetent persons to determine
         the nature of disease, and to prescribe remedies therefor, would result in injury and loss of
         life. To protect the public, not from theories, but from the acts of incompetent persons,
         the legislature has prescribed the qualifications of those who may be entitled to perform
         the important duties of medical practitioners.

         The other material on the website of which Plaintiff complains are links to published

 media reports regarding his uninvited visit inside a Seekonk liquor store. Because this incident

 provided the primary basis for the Board of Medical Licensure’s 2011 decision (CM/ECF 5-5)

 and was a predicate for its 2014 decision (CM/ECF 5-6), the incident relates to Plaintiff’s fitness

 to practice medicine, a matter of public concern. See State v. Mylod, supra; see also, e.g. Carver

 v. Bonds, 135 Cal.App.4th 328, 344, 37 Cal.Rptr.3d 480 (Cal.Ct.App. 1st Dist. 2005) (when


                                                       4
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 5 of 10 PageID #: 415




 podiatrist brings defamation lawsuit against newspaper for podiatrist’s failed treatments, anti-

 SLAPP judgment against podiatrist is affirmed because newspaper article is a matter of public

 concern as it provides information to assist patients in choosing doctors).

         In opposition to the Motion, Plaintiff’s Memorandum (CM/ECF 10-1, pp. 5-13) cites a

 grab bag of case decisions that (1) consider the term “public concern” in cases that do not involve

 claims under the anti-SLAPP law of Rhode Island or other jurisdictions, and (2) appear to take

 dictum out of context. For example, Plaintiff cites Snyder v. Phelps, 562 U.S. 443, 131 S.Ct.

 1207 (2010), in which the United State Supreme Court held that a church group’s picketing

 qualified a protected free speech against a defamation claim in which no SLAPP statute was

 involved and Pickering v. Board of Education, 391 U.S. 563 (1988) in which the Court upheld a

 teacher’s First Amendment right to criticize a school board’s budgetary decisions. Those case

 decisions, both of which support strong First Amendment rights, are perfectly consistent with the

 more relevant case decisions from Rhode Island courts applying R.I.G.L. §9-33-2 that are cited in

 Defendant’s Memorandum. See CM/ECF 5-1, pp. 8-9.

         Similarly, Plaintiff quotes out of context language from City of San Diego v. John Roe,

 543 U.S. 77, 84, 125 S.Ct. 521 (2004), in which the Court held that a police officer’s promotion

 and sale of videos depicting him engaging in sexually explicit acts did not qualify as free speech

 on a matter of public concern. In that opinion, the Court noted in passing that element in that test

 may be whether the matter was of public concern “at the time of publication.” Id. In the case of

 the website at issue here, the media reports were published at the time the liquor store incident

 occurred, and were published on the website in 2014, when the incident was still germane to

 proceedings before the Board of Medical Licensure. While some (but apparently not all) news

 outlets accepted Plaintiff’s request to remove the old reports from their online archives (see

                                                      5
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 6 of 10 PageID #: 416




 Plaintiff’s Memo, CM/ECF 10-1, p. 9), they did so as a matter of accommodation, rather than as

 a matter of legal obligation. To the extent that Plaintiff believes that potential employers, clients

 or patients act unfairly when they judge him by his past actions, his complaint lies with them,

 rather than with an accurate portrayal of Plaintiff’s past.

         The arguments in Plaintiff’s Memo (CM/ECF 11-1, pp. 12-14) that assassinate

 Defendant’s character to raise questions about his motives (in ways that Defendant disputes) are

 also beside the point, because while the First Amendment might allow Plaintiff the right (within

 certain limits) to malign Defendant in a court pleading, Plaintiff’s right to this particular type of

 free speech does not provide the Court a basis to curtail Defendant’s right to free speech.

         Because the content of the website relating to Plaintiff is not a “sham” (actually Plaintiff

 admits it is accurate), and because it relates to a matter of public concern as defined by the

 statute, the Court has enough material on which to grant the Motion without reviewing Plaintiff’s

 extensive other materials.



 III.    Other issues

         Plaintiff’s Objection raises other issues that are not germane to Motion before the Court,

 but further underscore this lawsuit’s strategic purpose to suppress protected speech.

         A.       The “publication” of Plaintiff’s retaliatory website (CM/ECF 11-1, pp. 2-5)

         Plaintiff argues (CM/ECF 11-1, pp. 2-5) that the retaliatory website he “presented” to

 Defendant should be discounted because it was not formally “published”. This distinction has no

 relevance to the issues before the Court. Defendant is not suing Plaintiff for defamation.

 Defendant brought the website to the Court’s attention because of the threats it conveyed and its

 repeated resort to slurs on Defendant’s character, including what could reasonably be interpreted

                                                         6
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 7 of 10 PageID #: 417




 as homophobic “dog whistles.” While Plaintiff asserts in his Affidavit that the whole effort was

 mere “puffery”, he did not say this to Defendant at the time; instead, he sent Defendant an

 accompanying email that attached sample court complaints along with the following warning:

         Before filing suit, I am offering you an “out” as a courtesy. As you might know, I am a
         physician and about to graduate law school. As you know, my efforts at employment in
         law have been significantly limited because of my presence on your website. . . .

         Although you may feel that my campaign is hurtful, it is one that I must pursue. I’m not
         given much by way of choice. For both of our sake, I urge you to contemplate what I
         present to you. . . .

         I am giving you a very clear choice with a very clear bright line. Take my name down,
         and nothing that I describe or show you will come to fruition. . . . . If you take down
         my name, I will not proceed any further. At this point, I have purposely not disclosed your
         name or identifying information to other physicians on your site.

         You might want to take a look at the complaint that will be filed in Rhode Island first.
         Your first inquiry is whether you will be required to appear in RI. The answer is that if
         my complaint is thorough, you and/or your lawyer will be compelled.

         Whether you prevail in RI, there will be additional suits with other complainants. You
         will be required to defend over various jurisdictions. . . .

         You should be aware that I’ve been preparing for this for the past 2½ years and am
         prepared to move forward – and I assure you that you do not fully realize what will be
         coming your way. . . .

         Once this process begins, there will be no going back. There will be commitments made
         to others that I will be required to follow up. Even so, once the process begins, you name
         and biography will be exposed. To give you an idea I’ve attached a web page that my
         programmer informs me will overlay on your Tumblr site. I’m not sure how that will
         work – but I’m fairly certain that it will occur. What I’m revealing to you is an old
         version – the updated page(s) are revised and contain significantly more information.

         I can tell you that others are more than willing to contribute funding. I will soon be able
         to represent them if they choose. I can raise sufficient funds to drive this campaign
         indefinitely. Physicians are willing to spend a lot more money on efforts and strategies
         that have been less effective.

         I’ve provided you a few of the complaints that I’ve drafted and are ready to be filed.
         Once the process begins, the same or similar lawsuit will appear in different jurisdictions
         in different states. . . .

                                                      7
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 8 of 10 PageID #: 418




         You should realize that an attaining a court order to remove names or shut down your
         sight is primary goal, but not the only potential outcome. There is the potential for
         damages as well – and they could be significant – and occur above and beyond the legal
         fees that you will incur while attempting to defend these suits.1

         I can inform you also that we have in the works the plan to conduct a deliberate
         marketing campaign that will be relentless. . . .

         For now, I’m providing you with a few indicia of reliability including two complaints.
         I’ve authored a fairly extensive number of complaints. Of course, the first will be filed in
         Rhode Island. California will come at some point thereafter, if necessary. There are
         others that I will not reveal until they are filed.

         Understand this – if I must do this, I will take it to the end.   ...

 CM/ECF 12-2.

         Plaintiff’s email states in his own words the plan described in the “puffery” of the

 retaliatory website, namely to sue Defendant multiple times anywhere and everywhere possible,

 continuing the fight in other jurisdictions should he lose in Rhode Island, in a war of attrition

 with the ultimate goal of suppressing the website’s accurate references to Plaintiff’s past history.

         B.       Plaintiff’s other claims (Plaintiff’s Memo, CM/ECF 11-1, pp. 14-17)

         The final section of Plaintiff’s Memorandum (CM/ECF 11-1, pp. 14-17) and Plaintiff’s

 Second Affidavit (CM/ECF 11-3) present an assortment of other issues related to “the merits of

 America’s [Defendant’s?] anti-SLAPP affirmative defense” that are not germane to the pending

 Motion, but Defendant reviews them briefly.

                  1.      Other “defamatory messages” (Plaintiff’s Memo, CM/ECF 11-1, p. 15)

         Plaintiff alleges harm from Defendant’s statements to the press and to law enforcement.

 As described in the Second Affidavit of Eric Andrist attached (CM/ECF 12-1), these contacts


         1
                  Defendant lacks funds to litigate this matter; instead he sought pro bono counsel
                  to represent him. See CM/ECF 12-8, p.2. This writer was contacted about this
                  case by the Rhode Island Bar Association and is representing Defendant pro bono.

                                                        8
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 9 of 10 PageID #: 419




 (CM/ECF 12-3 – CM/ECF 12-8) were based upon the information contained in the protected free

 speech of Defendant’s website and/or the threats and homophobic content of Plaintiff’s

 retaliatory website. The entire content is accurate and, in any event, did not result in any media

 reports or official action.

                  2.       Plaintiff’s attack on the Patient Safety League (CM/ECF 11-3)

         Plaintiff’s Second Affidavit (CM/ECF 11-3) mounts an attack on the non-profit Patient

 Safety League. While much of this content is objectionable, the simple facts are that the Patient

 Safety League is not a party to this action, this Court probably lacks jurisdiction over it (see

 CM/ECF 5-1, p.4, n.1, citing Narcisi v. Turtleboy Digital Marketing LLC, C.A. 2019-CV-0329

 (Memorandum and Order, September 3, 2020)) and, in any event, the League’s activities that

 involve doctors other than Plaintiff are not relevant to the matters before this Honorable Court.

 Plaintiff can try to sue the Patient Safety League in California regarding its activities that involve

 him personally (subject to California’s anti-SLAPP statute), and/or he can petition the California

 authorities to revoke the organization’s charter. To the extent that Plaintiff seeks to shut down

 the entire Patient Safety League website because he objects to its exercise of free speech in

 connection with its accurate portrayals of his conduct, Plaintiff once again runs afoul of the

 policies that led to the enactment of Rhode Island’s anti-SLAPP statute. See also CM/ECF 13-1

 (Defendant’s Memorandum in Support of Objection to Motion for Preliminary Injunction).



 IV.     Conclusion

         Not all grievances (no matter how deeply held) qualify as legitimate bases for a lawsuit,

 never mind a coordinated multi-jurisdictional litigation campaign directed at a single person.

 Plaintiff’s communications with Defendant express a detailed plan to launch an armada of

                                                        9
Case 1:20-cv-00417-JJM-PAS Document 12 Filed 10/27/20 Page 10 of 10 PageID #: 420




  lawsuits as leverage to force the suppression of accurate, First Amendment protected speech. It

  is difficult to conceive of a more egregious example of why Rhode Island, along with most other

  states, enacted the anti-SLAPP law. For these reasons, Defendant moves the Court to provide

  full and appropriate relief under R.I.G.L. ¶9-33-2.


                                                      Respectfully submitted,

                                                      Defendant Eric Lynn Andrist

                                                      By his attorney,

                                                      /s/ Samuel D. Zurier
                                                      Samuel D. Zurier (#3576)
                                                      55 Dorrance Street, Suite 400
                                                      Providence, Rhode Island 02903
                                                      (401) 861-0200; (401) 861-2922 (fax)
                                                      sdz@zurierlaw.com
  October 27, 2020




                                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 27th day of October, 2020, I served a copy of this Reply
  Memorandum in Further Support of Motion to Stay Discovery, Dismiss and for Damages and
  Attorney’s Fees through the Court’s CM/ECF system and by first class mail, postage prepaid,
  upon Plaintiff at the following address:

             Joseph Grillo
             73 Primrose Hill Road
             Barrington, RI 02806

             /s/ Samuel D. Zurier
  U:\Andrist\Drafts\Andrist Reply Memo 10-24.wpd




                                                                10
